Case 1:19-cv-00167-RAL Document 80 Filed 04/27/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

)
KOBE PINKNEY ) Case No. 1:19-cv-00167 (Erie)
)
i )
Plaintiff )
v. ) RICHARD A. LANZILLO
) UNITED STATES MAGISTRATE JUDGE
MEADVILLE, PENNSYLVANIA, et al,
) OPINION AND ORDER ON
Defendants ) PLAINTIFF'S RULE 60(b) MOTION FOR
) RELIEF FROM JUDGMENT
) (ECF NO. 72)

Plaintiff Kobe Pinkney (Pinkney) moves for relief from the Court’s order and judgment dismissing
his Amended Complaint under Federal Rule of Civil Procedure 60(b). For the reasons that follow, the

motion is GRANTED in part and DENIED in part.!
L Introduction

A great jurist of this Court, the Honorable Maurice B. Cohill, Jr., would occasionally invoke
the line from Shakespeare’s Hamlet, “For tis the sport to have the enginer hoist with his own petard,”
when a patty’s own pleading or other submission fatally damaged his case. In his Amended
Complaint, Pinkney alleged that an eyewitness twice identified him as the person who viciously
attacked Rhett Happel. And, during oral argument on the defendants’ motions to dismiss the
Amended Complaint, Pinkney’s counsel again acknowledged the definitive nature of this eyewitness
identification and disclaimed any inaccuracy in or omission from Officer Jared Frum’s affidavit of

probable cause in support of the warrant for Pinkney’s arrest. The eyewitness identification was

 

1 The parties are familiar with the factual and procedural background of this case and, accordingly, the Court will restate
only the relevant background in this Opinion and Order.

2 Hamlet, Act 3, Scene 4.
Case 1:19-cv-00167-RAL Document 80 Filed 04/27/20 Page 2 of 7

material to this Court’s decision to grant Officer Frum’s motion to dismiss the false arrest, false
imprisonment and malicious prosecution claims against him. See ECF No. 70, pp. 4-5, 12-13.

In his pending Rule 60(b) motion for relief from judgment, Pinkney has come forward with
evidence to show that his admissions wete misinformed and that, in fact, the witness did not
definitively identify him as Happel’s assailant but, instead, only described him as “looking an awful
lot like” the attacker while noting possible discrepancies between the assailant and a picture of
Pinkney. ECF No. 75, 418; ECF No. 75-1. While the distinction between the facts as alleged in the
Amended Complaint and the witness’s mote equivocal identification may seem slight, when viewed
in the context of the other allegations of the Amended Complaint, they change the probable cause
and qualified immunity analysis sufficiently to nudge certain of Pinkney’s claims against Officer
Frum from invalid to plausible. Further, although Pinkney arguably had the means to discover this
new evidence before and during the pendency of this action, the Court finds that his failure to do so
was the result of excusable neglect and therefore not a bar to relief from judgment.

Accordingly, the Court will grant Pinkney’s motion, vacate the judgment against Frum, and
reopen the case to allow Pinkney to file a second amended complaint alleging the additional facts he
has tecently discovered. This relief, however, is limited to Pinkney’s false arrest, false imprisonment
and malicious prosecution claims against Frum. The Court finds that the new facts proffered by
Pinkney do not alter the Court’s decision to dismiss the other federal claims of the Amended
Complaint. To the extent Pinkney’s motion seeks relief as to these claims, the motion will be

denied.
IL. Discussion

Fed. R. Civ. P. 60(b) permits a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and newly
Case 1:19-cv-00167-RAL Document 80 Filed 04/27/20 Page 3 of 7

discovered evidence. Gonzalez v. Crosby, 545 U.S. 524, 529, 125 S. Ct. 2641, 162 L.Ed.2d 480 (2005).
“II|nadvertence, surptise, ot excusable neglect” are additional circumstances by which relief may be
eranted. Id. See also Fed. R. Civ. P. 60(b) (1). “The remedy provided by Rule 60(b) is extraordinary,
and special circumstances must justify granting relief under it.” Moolenaar v. Gov't of the Virgin Islands,
822 F.2d 1342, 1346 (3d Cir. 1987); see also Batley v. Blaine, 2020 WL 1249686, *5 (W.D. Pa. Feb. 28,
2020). Additionally, a motion brought under 60(b) “may not be used as a substitute for appeal, and
... legal error, without more cannot justify granting a Rule 60(b) motion.” Holland v. Holt, 409 Fed.
Appx 494, 497 Gd Cir. 2010) (quoting Swith v. Evans, 853 F.2d 155, 158 3d Cir. 1988)).

In this case, Pinkney asserts that he discoveted evidence upon which he can further amend
his complaint to allege additional facts to state plausible constitutional claims against Officer Frum
for false arrest, false imprisonment, and malicious prosecution. The first item of new evidence upon
which Pinkney bases his motion is information he recently obtained from a witness, Silas Gatrison,
who asserts that he was present at Julian’s Bar on the night of the assault and was interviewed by
Frum. According to Pinkney’s submissions, Garrison further stated that he told Frum that he did
not observe Pinkney at the bar that night. See ECF No. 75, 11. If this were the only new evidence
Pinkney offered in support of his motion, it would not warrant relief under Rule 60(b) because the
fact that one person did not observe Pinkney on the night of the assault does not negate the other
information upon which the Court found probable cause for Pinkney’s arrest. Further, Pinkney has
not offered a reasonable explanation for his failure to identify Gartison and the information he
conveyed prior to the dismissal of his claims.

The second item of new evidence Pinkney proffers, however, does materially impact the
issue of probable cause and the Court is satisfied with the reasonableness of Pinkney’s explanation
for its late discovery. After this Court’s entry of judgment, Pinkney obtained a copy of Officer

Frum’s police investigation report regarding the assault upon Happel. ECF Nos. 75, 75-1. This
Case 1:19-cv-00167-RAL Document 80 Filed 04/27/20 Page 4 of 7

report is distinct from the affidavit of probable cause Frum submitted in support of the arrest
warrant. In contrast to Frum’s statement in his affidavit of probable cause that an eyewitness
“recognized Pinkney as the black male that punched Happel,” Frum’s investigation report states that
the witness actually “stated that Pinkney looked an awful lot like the one that punched Rhet
[Happel] at the bar.” The report also acknowledged that the witness noted that the pictures of
Pinkney upon which the witness “identified” him as the assailant showed that Pinkney had shorter
hair than the person who struck Happel. ‘This new information has the potential to cast Frum’s
affidavit of probable cause in a new light. The affidavit of probable cause can be read as
representing that the witness definitively identified Pinkney as the assailant while the investigation
report indicates witness’s equivocation in his identification. ‘This difference not only has the
potential to raise concerns about the reasonableness of Frum’s belief that probable cause existed to
attest Pinkney, it also raises an issue concerning the accuracy and completeness of the affidavit of
ptobable cause Frum submitted to convince the magisterial district judge to issue the arrest warrant.
As this Court explained in its opinion dismissing Pinkney’s constitutional claims against Frum,
Pinkney’s Amended Complaint did not allege that Frum misrepresented or omitted any material
information in his affidavit of probable cause:

Significantly, the Amended Complaint does not allege that

Officer Frum misrepresented or failed to disclose any facts to

the magisterial district judge when he applied for the arrest

warrant. An arrest watrant issued by judicial officer “does

not, in itself, shelter an officer from liability for false arrest.”

Wilson v. Russo, 212 F.3d 781, 786 Gd Cir. 2000) (citing

Sherwood v. Muluihill, 113 F.3d 396, 399 (3d Cit.1997)).

“Rather, a plaintiff may succeed in a § 1983 action for false

attest made putsuant to a warrant if the plaintiff shows, by a

pteponderance of the evidence: (1) that the police officer

‘knowingly and deliberately, or with a reckless disregard for

the truth, made false statements or omissions that create a

falsehood in applying for a warrant;’ and (2) that ‘such

statements or omissions ate material, or necessaty, to the

finding of probable cause.” Id. (quoting Wilson, 212 F.3d at
786-87); Lippay v. Christos, 996 F.2d 1490, 1500-01 (3d

4
Case 1:19-cv-00167-RAL Document 80 Filed 04/27/20 Page 5 of 7

Cir.1993)) (holding that “[iJn order to prevail on [a § 1983]
claim [for unlawful arrest], [a plaintiff] needed to satisfy the
test enunciated in Pranks v. Delaware, 438 U.S. 154, 171, 98 S.
Ct. 2674, 57 L.Ed.2d 667 (1978), which requires a showing
that the maker of the affidavit either stated a deliberate
falsehood or acted with a reckless disregard for the truth;
[p]roof of negligence or innocent mistake is insufficient[, a
plaintiff must] ... demonstrate that [the police officer] acted
with reckless disregard for the truth, [as well as] prove that
[the officer] made the statements in his affidavits with a high
degtee of awareness of their probable falsity”) (quoting
Garrison v. Louisiana, 379 U.S. 64, 74, 85, 85 S. Ct. 209, 13
L.Ed.2d 125 (1964)) (internal quotations omitted). In the
present case, Pinkney does not identify any information that
Officer Frum allegedly falsified in his affidavit to the
magisterial district judge who issued the warrant. Likewise,
Pinkney acknowledges that Officer Fram did not omit to
disclose material information relevant to the issue of probable
cause.

ECF No. 70, pp-15-16.

Based upon the foregoing, the Court found that “the facts alleged in the present case
materially distinguish it from Dempsey v. Bucknell Univ., 2012 WL 1569826 (M.D. Pa. May 3, 2012),
where the District Court concluded that it could not resolve the issue of probable cause on the
defendant campus secutity officers’ motion to dismiss.” In Dempsey, the exonerated plaintiff alleged
that the campus security officers had “willfully and intentionally omitt[ed] material exculpatory
information, and arrested Plaintiff Reed knowing that the information upon which they based the
attest was false. ..|,] that the officers knew about exculpatory and contradictory evidence, but
ignoted it. ..[and] that the officers interviewed a number of students, whose statements contradicted
those of [the allege victim of the assault], and that the officers ignored those statements when
deciding to file criminal charges.” Id at *7. Although the equivocation in the witness’s
identification of Pinkney appears less significant than the information allegedly misrepresented and
omitted in Dempsey, it is sufficient to support a plausible claim that Frum’s affidavit of probable

cause was deficient. A second amended complaint replacing the allegations of definitive witness
Case 1:19-cv-00167-RAL Document 80 Filed 04/27/20 Page 6 of 7

identifications with this new information would align this case with the reasoning in Wasson v.
Witmer, 183 F. Supp. 3d 607, 610 (M.D. Pa. 2016), where the Court found that it was prematute to
determine the issue of probable cause on a Rule 12(b)(6) motion to dismiss. The Court further finds
that the new information proffered by Pinkney raises issues that preclude dismissal of Counts II, III
and IV of the Amended Complaint against Frum based upon qualified immunity at the pleading
stage of this case.’

Finally, the Court must address Pinkney’s failure to come forwatd with his new information
until after the entry of judgment. Indeed, the information at issue is not simply new, it materially
varies certain key factual allegations that Pinkney specifically made in his Amended Complaint, see
ECF No. 50, {/26, 27 (“The witness recognized [Pinkney] as the man that he saw punch Rhett
Happel.” “[B]oth times the witness identified [Pinkney] as the assailant.”), and contradicts
admissions by Pinkney during oral argument on the defendants’ motions to dismiss. Pinkney asserts
that he made his original allegations in relance upon the accutacy of Frum’s sworn statements in his
affidavit of probable cause and that until he obtained the investigation report, he lacked a good faith
basis to contest the accuracy ot completeness of the affidavit. He also notes that unlike the affidavit
of probable cause, which was available to him as a public record, criminal investigation reports, like
the one at issue here, ate treated as confidential and not readily obtainable. In response, Defendants
argue that Pinkney could have filed an action in state court and conducted pte-complaint discover
under the Pennsylvania Rules of Civil Procedute ot setved a tequest for production of documents
pursuant to Fed. R. Civ. P. 34 in this case to obtain the report despite the pendency of their motions
to dismiss. While Defendants’ observations are cottect, the Court does not believe that Pinkney’s

decision to defer discovery until a ruling on the Defendants’ motions was dilatory or unreasonable.

 

3 Of course, Frum is free to renew his claim to qualified immunity and to challenge Pinkney’s constitutional claims
against him by means of a motion for summary judgment upon a mote complete record.

6
Case 1:19-cv-00167-RAL Document 80 Filed 04/27/20 Page 7 of 7

Finally, and most importantly, based upon Pinkney’s proffered new evidence, the Court finds that
the interests of justice require partial relief from judgment in this case and the granting of leave to
Pinkney to file a second amended complaint incorporating his new information in suppott of his

constitutional claims against Frum.

II. Order
For the reasons set forth above, Plaintiff Kobe Pinkney’s motion (ECF No. 72) putsuant to
Fed. R. Civ. Pro. 60(b) is GRANTED as follows:

A. The Court’s Ordets at ECF Nos. 70 and 71 are vacated to the extent they dismissed Counts II,
II and IV of Plaintiffs Amended Complaint against Defendant Jared Frum with prejudice, and
Plaintiff is hereby granted leave to file a second amended complaint as to these claims within
twenty (20) days of this Order;

B. The Court’s Orders at ECF Nos. 70 and 71 ate vacated to the extent they declined to exercise
supplemental jurisdiction over Plaintiff state law claims against the Defendants and dismissed
those claims without prejudice. The Court will addtess the merits of Defendants’ motions to
dismiss the state law claims of Plaintiffs Amended Complaint by separate Opinion and Order;
and

C. In all other respects, PlaintifPs motion [ECF No. 72] is DENIED.

IT IS SO ORDERED.

    

RICHARD A. LANZILLO
United States Magistrate Judge

Dated: April 27, 2020
